Title: Account of a Fête Champêtre in Franklin’s Honor, [12 April 1781]
From: Crèvecœur, Michel-Guillaume St. John de
To: 


The rustic celebration in Franklin’s honor, which the comtesse d’Houdetot rescheduled to accomodate him, turned out to be a carefully stylized event, scripted by the comtesse in company with her neighbor the comte de Tressan. The two neighbors planned the event well in advance and together worked on verses and songs to honor not “le grand Benjamin,” but “le bon Benjamin,” the man who had used his talents for the good of the world, and to support and embellish life. They would receive him not in the grand style of a court festivity, but with the grace and spirit of a fête champêtre.
Thus the day’s events, culminating in Franklin’s planting a Virginia locust in the arbor of the estate, were to be marked by a recitation or a song in praise of Franklin and the virtues he represented.
The following account appeared two years later in the American press, placed there by St.-John de Crèvecoeur. Although Crèvecoeur was not among the guests present that day (he had not yet returned from his American sojourn), he subsequently became a protégé of Mme d’Houdetot’s, and must often have heard the story of the day’s festivities.
 
 [April 12, 1781]
SKETCH
of a Festre Champestre, given by Madame La Countesse de Houdetot, to his Excellency Benjamin Franklin, Minister Plenipotentiary from the United States of America. Member of the Academies of Paris, London, &c. at her rural and elegant Seat, at Sanoy, in the delightful Valley of Montmorency, twelve Miles from Paris, on the 12th of April, 1781.
The Company consisted only of the different branches of the illustrious family of the Count and Countesse. Upon the appearance of Mr. Franklin’s carriage being announced, they all set off on foot from the Chateau, and met him at about half a mile distance.
This venerable Sage, with his grey hairs floating on his shoulders, his Staff in his hands, the spectacles of wisdom on his nose, the perfect representation of true philosophy and virtue, was handed from his carriage by the Countesse herself, who, upon his alighting, pronounced the following verses of her composition.

Ame du héros, et du sage,
Oh liberté! premier bienfait des dieux!
Hélas! c’est de trop loin que nous t’offrons des vœux;
Ce n’est qu’en soupirant que nous rendons hommage
Au mortel qui forma des citoyens heureux.


Surrounded by this most excellent family, Mr. Franklin walked slowly on to the Chateau, where with them he sat down, to a most splendid dinner, and at the first glass of wine, a few soft instruments of music accompanied the whole assembly whilst they sung the following stanza, which became the Chorus of the day:
  
De Benjamin célébrons la mémoire,
Chantons le bien qu’il a fait aux mortels;
En Amérique il aura des autels,
Et dans Sanoy nous buvons à sa gloire.

At the second glass, (being accompanied by the same soft music) the Countesse sang the following Quatrain:
  
Il rend ses droits à l’humaine nature,
Pour l’affranchir il voulut l’éclairer,
Et la vertu, pour se faire adorer,
De Benjamin emprunta la figure.

At the third glass, the Viscount de Houdetot sung the following:

  
Guillaume Tell fut brave, mais sauvage;
J’estime plus notre cher Benjamin;
De l’Amérique en fixant le destin,
A table il rit, et c’est là le vrai sage.

At the fourth, the Viscountesse sung:
  
Je dis aussi, vive Philadelphie!
L’indépendance a de quoi me tenter;
Dans ce pays je voudrais habiter,
Quoiqu’il n’y ait ni bal ni comédie.

At the fifth, Madame de Pernan:
  
Tous nos enfants apprendront de leurs mères
A vous aimer, vous croire et vous bénir;
Vous enseignez ce qui peut réunir
Tous les humains dans les bras d’un seul père.

At the sixth, the Count de Tressan:
  
Vive Sanoy! C’est ma Philadelphie
Lorsque j’y vois son cher législateur;
J’y rajeunis dans le sein du bonheur,
J’y ris, j’y bois, et j’écoute Sophie.


At the seventh, the Count D’Apché:
  
Pour soutenir cette charte sacrée
Qu’Edouard accorda aux Anglais,
Je sens qu’il n’est de chevalier Français
Qui ne désire employer son épée.

And every individual of the Company, in this way paid compliments to the Great Man, equally elegant.
Dinner being ended, Mr. Franklin was led by the Countesse, accompanied with the whole family, into the Gardens of Sanoy, where, in a rural arbour, he was presented by the Gardener with a Virginian Locust Tree, which, at the request of the company, the American Philosopher planted with his own hands.
During this simple but elegant scene, the Countesse de Houdetot distinctly repeated the following verses:
  
Arbre sacré, durable monument
Du séjour qu’en ces lieux a daigné faire un sage,
De ces jardins devenu l’ornement,
Recevez-y le juste hommage
De nos vœux et de notre encens;


  
Et puissiez-vous dans tous les âges,
A jamais respecté du temps,
Vivre autant que son nom, ses lois et ses ouvrages.

On the return, they were met by a Band of Music, which accompanied the whole Family in the following song:
  
Que cet arbre, planté par sa main bienfaisante,
Elevant sa tige naissante
Au dessus du stérile ormeau,
Par sa fleur odoriférante,
Parfume l’air de cet heureux hameau.
La foudre ne pourra l’atteindre,
Elle respectera son faite et ses rameaux;
Franklin nous enseigna par ses heureux travaux
A la diriger ou à l’eteindre,
Tandis qu’il détruisait des maux
Pour la terre encore plus à plaindre.

After which all proceeded to the Chateau, where lively conversation, genuine wit, with true philosophical and patriotic sentiments completed this remarkable day.
Towards evening, Mr. Franklin was, by the whole Company, reconducted to his carriage, and before the door of it was shut, this most excellent and amiable Countesse, addressing herself to him, pronounced the following most elegant compliment, composed by herself.
  
Législateur d’un Monde, et Bienfaiteur des deux,
L’homme dans tous les temps te devra ses hommages,
Et je m’acquitte dans ces lieux
De la dette de tous les âges.

